NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 13a0709n.06

                                            No. 12-4066
                                                                                        FILED
                            UNITED STATES COURT OF APPEALS                          Aug 02, 2013
                                 FOR THE SIXTH CIRCUIT                        DEBORAH S. HUNT, Clerk


AHMED ALI,                                            )
                                                      )
       Petitioner,                                    )        ON PETITION FOR REVIEW OF
                                                      )        THE DECISION OF THE BOARD
v.                                                    )        OF IMMIGRATION APPEALS
                                                      )
ERIC H. HOLDER, JR., Attorney General of the          )
United States,                                        )        OPINION
                                                      )
       Respondent.                                    )
                                                      )



Before: ROGERS and DONALD, Circuit Judges; ANDERSON, District Judge.*



       BERNICE BOUIE DONALD, Circuit Judge. Ahmed Ali, a citizen of Pakistan, claims

that he would be subjected to political persecution if he returned to his home country. After an

immigration judge and the Board of Immigration Appeals (BIA) denied his application for asylum,

withholding of removal, and protection under the U.N. Convention Against Torture (CAT), Ali filed

a petition for review. He asserts that the BIA’s credibility and lack of corroboration determinations

were not supported by substantial evidence. We disagree, and DENY his petition for review.




       *
        The Honorable S. Thomas Anderson, United States District Judge for the Western District
of Tennessee, sitting by designation.
No. 12-4066
Ali v. Holder

                                                  I.

        Ahmed Ali is a thirty-year-old native and citizen of Pakistan. In 1997, he decided to follow

in his father’s political footsteps by joining the Muslim League. He served as the party’s fundraising

secretary and as a recruiter.

        The Muslim League was at loggerheads with Pervez Musharraf, a military general who

ascended to power in 1999. With the political tides changing, Ali’s life became more difficult.

Police officers arrested Ali on July 21, 2000 for participating in a march protesting Musharraf’s

regime. They detained him for one day and beat him with shoes and sticks, causing Ali to bleed.

Having never been told what the charges against him were, Ali was released after his father posted

bail.

        On January 7, 2001, Ali participated in a hunger strike protesting the Musharraf government;

once again, he was arrested. This time, he spent three days in jail. During his detention, he was

beaten, occasionally denied food, and repeatedly asked to sign documents disavowing his own party.

On the third day, when Ali refused to sign the disavowal documents, a police officer threw Ali to

the floor. Ali hit his head, began bleeding from it, and lost consciousness.

        He woke up in the intensive-care unit (ICU) of a hospital, allegedly with eight stitches on his

head. After two days in the ICU, Ali was transferred to a private room. Police officers were

stationed outside Ali’s door, waiting to re-arrest him and accompany him back to the local station.

To escape, Ali jumped out of his second-story hospital window, landing without serious injury to

himself.



                                                 -2-
No. 12-4066
Ali v. Holder

       At the direction of his father, Ali left his hometown of Lahore and headed to Karachi. Once

in Karachi, he hid from authorities by staying at the home of his father’s friend.

       The day after Ali’s hospital escape, police officers went to his family’s home. They harassed

Ali’s mother and arrested his brother Tariq, beating him in the process. Fearing for his life and in

search of escape from police harassment, Tariq left for Spain. The police eventually returned to the

home, antagonizing Ali’s mother once more and arresting Ali’s father. They placed Ali’s father in

confinement and occasionally beat him. After a week, he was released. In response to such

harassment, Ali’s mother joined Tariq in Spain, while Ali’s father went into hiding.

       For almost six months, Ali hid in Karachi. He left Pakistan on June 10, 2001, accompanied

by a man named Sharas. The two posed as father and son in their travels, using false passports.

According to Ali’s asylum application, he traveled through Turkey, France, and the United Kingdom

to reach the United States. During his testimony, he added that he also traveled through Canada.1

       In Canada, the two encountered problems. Customs agents confiscated their passports and

instructed the pair to return to the airport three days later. When the duo returned, the agents

explained that they merely wanted to verify the identities on the passports. Ali and Sharas resumed

their journey thereafter.

       On June 21, 2001, Ali reached the United States by way of New York. He subsequently

moved to Columbus, Ohio, moving in with another one of his father’s friends. Despite the fact that

Ali never had a valid passport, he filed a police report claiming that he lost his passport so that he


       1
        Apparently, Ali omitted this part of the journey from his asylum application because Sharas
told him to never mention it.

                                                -3-
No. 12-4066
Ali v. Holder

could obtain a new one. The Pakistani consulate in New York provided a temporary passport after

Ali produced identification and a copy of his birth certificate.

        Ali filed an asylum application on April 3, 2002. In 2004, Ali’s father sent him documents

supporting his asylum claim; Ali stored these documents in his car. The car, however, was stolen

later that year, with its contents rendered irretrievable.

        Nevertheless, Ali had photocopies of three documents: two police reports—both in

Urdu—detailing Ali’s two arrests, as well as a Pakistani hospital memo, written in English,

confirming Ali’s stay in the ICU.2 The memo reads, in its entirety:

        This is certified that Mr. Ahmed Ali s/o Mr. Liaqhat Ali was brought to the hospital
        on 10 of January 2001, where he was under Dr. Iftikhar Cheerna, stayed in ICU for
        3 days and was move to the private Room 15 Second floor. Our Records do not
        show any departure date. according to Police of Gulshan Ravi, Mr. Ahmed Ali was
        guilty of a crime and ran away from the Window.


        To further support his asylum application, Ali submitted a letter from Tariq, describing the

future persecution that Ali might be subjected to if he were to return to Pakistan. For his return

address, Tariq listed the family home in Pakistan. He wrote:

        I am keeping you [up to date] about the political situation here in Pakistan. Current
        [government] is giving hard time to protestors. I heard one of your close friend died
        inside the jail. I am requesting you not to come back here till present Gov’t is in
        power place, your life here will be in big danger.

        I will keep you update about political situation. Once again don’t come back here,
        till you hear from me.



       2
        Ali explained that the medical record was in English—as opposed to Urdu like the police
reports—because all Pakistani medical documents are in English.

                                                  -4-
No. 12-4066
Ali v. Holder

Ali did not submit the envelope that delivered his brother’s letter.

       In 2007, Ali married a U.S. citizen. They have two children together. Evidently, the

marriage did not go over well with Ali’s father, who severed relations with Ali. Other members of

the family were also displeased about the marriage.

       The Department of Homeland Security (DHS) served Ali with a Notice to Appear on June

18, 2008. Ali conceded all factual allegations and did not contest removability. He requested

asylum, withholding of removal, and protection under the U.N. Convention Against Torture.

       The immigration judge (IJ) denied relief. Six inconsistencies between Ali’s testimony and

asylum application led the IJ to conclude that Ali was not credible. First, Ali failed to mention on

his asylum application that he traveled through Canada during his trip from Pakistan to the United

States—this fact had only surfaced during his testimony. Second, Ali had no scar from the injury

allegedly inflicted by a police officer during his detention—an injury that purportedly required eight

stitches. Third, Tariq’s letter sounded as if it was sent from Pakistan, despite Ali’s testimony that

Tariq was living in Spain at the time. Fourth, the medical record detailing Ali’s hospital stay was

written in English, instead of Urdu like the two police reports. Fifth, the IJ noted that Ali filed a

false police report to obtain a replacement Pakistani passport while in the United States. Finally,

during his asylum proceedings, Ali twice testified that his “best language” was Hindi, but he later

testified that he spoke Urdu, not Hindi.3




       3
           The IJ conceded that the language inconsistency did not go to the heart of Ali’s claim.

                                                 -5-
No. 12-4066
Ali v. Holder

       After deeming Ali not credible, the IJ determined that Ali needed to provide corroborating

evidence of his claims. He noted Ali’s failure to produce several reasonably-available documents:

(1) the 2004 police report regarding Ali’s stolen car; (2) new originals of the lost documents

contained in the car; and (3) affidavits or supporting documents from friends or family confirming

his political activities in Pakistan. The IJ reasoned that he was obliged to give “extremely limited

weight” to the photocopied documents that Ali provided, as DHS was unable to verify their

authenticity. In sum, the IJ found Ali not credible, construed the lack of corroborating documents

to Ali’s detriment, and denied his requests for relief.

       Ali appealed to the Board of Immigration Appeals (BIA), challenging the IJ’s determinations.

However, he had no luck with the BIA either; it agreed with the IJ’s assessment that Ali was not

credible and that he failed to provide reasonably-available corroborative evidence. In upholding the

IJ’s adverse-credibility determination, the BIA focused on two inconsistencies: (1) the injury Ali

received from a government official that purportedly required eight stitches but left no lasting scar;

and (2) the questions raised by Tariq’s letter—specifically, whether Ali’s brother was in Pakistan

or Spain. The BIA affirmed the IJ’s decision in its entirety and dismissed Ali’s appeal. Ali filed a

timely petition for review.

                                                  II.

       “Because the BIA adopted and supplemented the IJ’s decision, we review the opinion of the

IJ in conjunction with the BIA’s additional comments and discussion.” Cruz-Samayoa v. Holder,

607 F.3d 1145, 1149 (6th Cir. 2010). We review both decisions to discern whether they were

supported by substantial evidence. Hachem v. Holder, 656 F.3d 430, 434 (6th Cir. 2011) (citing

                                                 -6-
No. 12-4066
Ali v. Holder

Gilaj v. Gonzales, 408 F.3d 275, 283 (6th Cir. 2005) (per curiam)). Under this deferential standard,

we uphold factual determinations so long as they are “supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992) (quoting 8 U.S.C. § 1105a(a)(4)); see Khalil v. Holder, 369 F. App’x 709, 710 (6th Cir. 2010)

(citing Yu v. Ashcroft, 364 F.3d 700, 703 n.2 (6th Cir. 2004)). We may only reverse the BIA’s

decision if the evidence not only supports, but compels, a contrary conclusion. See Elias-Zacarias,
502 U.S. at 481 n.1.

                                                  A.

       As Ali filed his asylum application before May 11, 2005, we review his adverse-credibility

challenge under the standards in place prior to the enactment of the REAL ID Act of 2005. Kocibelli

v. Holder, 340 F. App’x 264, 269 n.6 (6th Cir. 2009). Accordingly, to sustain an IJ’s adverse-

credibility determination, we must conclude that the IJ gave specific reasons for determining an

applicant not credible, and that those reasons pertained to the heart of the asylum claim. See Sylla

v. INS, 388 F.3d 924, 926 (6th Cir. 2004).

       While Ali challenges all six factual bases for the IJ’s adverse-credibility determination, we

first turn to the two inconsistencies identified by the BIA: (1) the lack of a scar despite eight

purported stitches and (2) the ambiguity as to Tariq’s whereabouts. Here, both of the BIA’s

conclusions are supported by substantial evidence.

       We start with Ali’s claim that he received stitches on his head for an injury inflicted by the

police, despite the corresponding lack of a scar. Because the IJ is not a medical doctor or expert, Ali

asserts that the IJ engaged in improper speculation by commenting about the lack of a scar and using

                                                 -7-
No. 12-4066
Ali v. Holder

it as a factual basis for the adverse-credibility determination. While it may be true that the IJ is not

a doctor, he did not draw an unsubstantiated medical conclusion. Instead, he merely noted the

difference between Ali’s alleged injury and the physical evidence—namely, the lack of a

corresponding scar—and drew an inference therefrom. An IJ may make such observations about the

inconsistencies between an alleged past injury and the lack of indicia reflecting that injury on the

applicant’s body. See Khalil, 369 F. App’x at 711 (observing that “the poor fit between the physical

evidence and the medical record” supported an IJ’s doubts as to the cause and extent of an injury).

        Moreover, Ali provided no documented evidence contradicting the IJ’s determination. For

instance, his hospital memo—which would naturally discuss treatment for any injuries resulting from

his time at the police station—said nothing about an injury. As Ali does not point to any

corroborative evidence that would cause us to question the IJ’s observation of an inconsistency, the

IJ’s adverse-credibility determination in this regard is supported by substantial evidence. See Gjinaj

v. Ashcroft, 119 F. App’x 764, 771-72 (6th Cir. 2005) (affirming an IJ’s adverse-credibility

determination in light of no corroborating evidence to the contrary); see also Ma v. Att’y Gen. of

U.S., 482 F. App’x 727, 730 (3d Cir. 2012) (upholding an IJ’s determination that an asylum

applicant was inconsistent about the existence of certain injuries and basing affirmance on submitted

medical records).

        We draw the same conclusion about the IJ’s assessment of Tariq’s letter. Ali claims that “[i]t

is impossible to tell exactly where Petitioner’s brother was when the letter was written.” Therefore,

he reasons, the IJ and the BIA could not have concluded that his brother was in Pakistan; ergo, the



                                                 -8-
No. 12-4066
Ali v. Holder

letter’s ambiguity as to Tariq’s location prevented it from serving as the basis for an adverse-

credibility determination. We disagree.

        Ali started with the premise that his brother lived in Spain. When confronted about the letter,

he adamantly stated that Tariq sent the letter from Spain. But nothing in the letter itself indicates

this. Tariq’s return address is listed as a Pakistani address. The language of the letter suggested that

Tariq was writing from Pakistan by using phrases such as “don’t come back here” and “your life

here.” On the whole, it appears that the letter was written in Pakistan, with nothing—save Ali’s

testimony—to suggest that it came from Spain.

        Perhaps, as Ali suggests, his brother “followed the situation in Pakistan at that time by

communicating with his family there” and used the information derived therefrom as the basis for

his letter to Ali. Even if we agreed that such a circumstance was plausible, a plausible explanation

for an inconsistency, standing alone, is not enough for us to reverse an IJ’s adverse-credibility

determination. See Shkabari v. Gonzales, 427 F.3d 324, 330 (6th Cir. 2005). Hence, we are

compelled to conclude that substantial evidence supported the IJ’s observation of an inconsistency

arising from Tariq’s letter.

        These two inconsistencies are supported by substantial evidence, and they alone can sustain

the IJ’s adverse-credibility determination.      Hence, we have little need to discuss the other

inconsistencies found by the IJ but left unaddressed by the BIA. See Win v. Mukasey, 303 F. App’x

336, 344 (6th Cir. 2008) (“The above inconsistencies . . . are sufficient to support the IJ’s adverse

credibility determination. Thus, there is no need to address . . . additional arguments about other

inconsistencies.” (citing Xhamxhi v. Gonzales, 188 F. App’x 472, 476 (6th Cir. 2006))).

                                                 -9-
No. 12-4066
Ali v. Holder

                                                  B.

       After rendering an adverse-credibility determination, the IJ concluded that Ali needed to

provide reasonably-available corroborative evidence. Regardless of whether an applicant is credible

or not credible, if it is “reasonable to expect corroborating evidence for certain alleged facts

pertaining to the specifics of an applicant’s claim, such evidence should be provided. . . . The

absence of such corroborating evidence can lead to a finding that an applicant has failed to meet [his]

burden of proof.” Dorosh v. Ashcroft, 398 F.3d 379, 382 (6th Cir. 2004) (quoting In re S-M-J-, 21

I. & N. Dec. 722, 724-26 (BIA 1997)); see also Diallo v. Holder, 312 F. App’x 790, 801 (6th Cir.

2009) (observing that, in light of an adverse-credibility determination premised on inconsistencies

between an asylum seeker’s application and testimony, “the IJ was entitled to require [the applicant]

to provide additional corroborating evidence”). To reverse an IJ’s determination as to the availability

of corroborating evidence, we must be able to find that a “reasonable trier of fact [would be]

compelled to conclude that such corroborating evidence is unavailable.” See Win, 303 F. App’x at

344 (quoting 8 U.S.C. § 1252(b)(4)); see also Shkabari, 427 F.3d at 331 n.2 (noting the retroactivity

of § 1252(b)(4) to pre-REAL ID Act cases).

       We cannot make such a finding here. The IJ determined that Ali failed to provide three

reasonably-accessible documents to corroborate his claims: (1) a 2004 police report regarding his

stolen car; (2) new originals of the photocopies he submitted in support of his asylum application;

and (3) affidavits or other supporting documents from friends or family proving his political

activities in Pakistan. Ali argues that, for a number of reasons, these documents are unobtainable.

We disagree.

                                                - 10 -
No. 12-4066
Ali v. Holder

       We start with the police report. Despite Ali’s emphatic insistence that obtaining the report

was an unreasonable endeavor, nothing in the record suggests to us that it was unavailable to him.

Ali offered no documented evidence showing that he attempted to request (or otherwise access) the

police report, nor did he offer any reason as to why acquiring the report was an impossible task.

Instead, all we have is his speculative and conclusory arguments that (1) the report is unlikely to be

available five years after the date of the incident (with no evidentiary proof to substantiate his

assertion) and (2) the police report was unnecessary, as photocopies of the lost documents were

provided. As nothing suggests that Ali even tried to procure the documents, the IJ’s corroboration

determination in this regard was correct. See Shkabari, 427 F.3d at 331 (construing the petitioner’s

failure to prove that she attempted to acquire her hospital record in an unfavorable manner).

       As for the documents in the stolen car, Ali argues that a personal disagreement with his father

about his marriage to a U.S. citizen prevented him from obtaining new originals to support his

asylum claim. There is little merit to this assertion. Or, at the very least, there is no basis—save

Ali’s not credible testimony—to determine whether the alleged disagreement is plausible, let alone

adequate to obviate corroboration. See Dong v. Holder, 345 F. App’x 965, 968, 970 (6th Cir. 2009)

(upholding an IJ’s corroboration determination where no evidence, other than the applicant’s own

testimony, was provided to explain an inconsistency). Given the dearth of substantiation, we can

hardly say that we are compelled to find that the IJ’s corroboration determination was incorrect. See

Rudzevich v. Holder, 344 F. App’x 201, 206 (6th Cir. 2009).

       Moreover, Ali did not sufficiently address why the documents were inaccessible prior to his

marriage. When Ali was confronted about this during the asylum proceedings, he rejoined that he

                                                - 11 -
No. 12-4066
Ali v. Holder

did indeed ask his father for a new set of originals during this timeframe, but his father simply failed

to send the documents. This also appears to be Ali’s explanation for why he was unable to obtain

documentation proving his political activities in Pakistan; he had asked a friend to procure such

documentation just prior to the proceedings, but never received a thing.

        When an asylum applicant claims that corroboration is not reasonably available, it is

incumbent upon him to provide a reasonable explanation as to why such corroboration cannot be

obtained. He v. Holder, 502 F. App’x 430, 434 (6th Cir. 2012). In this case, it may be true that Ali’s

father was not a reasonable source of corroborative evidence; Ali tried once, to no avail. If Ali’s

father was the only source of the documents, then perhaps a trier of fact could conclude that Ali’s

explanation on the unavailability of corroboration was reasonable. But here, the record shows that

Ali kept in contact with various family members abroad, as well as “friends” in Pakistan. All of

these individuals could have provided documents similar to the ones initially provided by his father,

as well as proof of Ali’s past political participation. But there is nothing to suggest that Ali asked

them to do so, save for the requests made to his father and his “friend.” Even if we accept Ali’s

argument that he has a strained relationship with some of his friends and family as a result of his

marriage, Ali has still kept in touch with them—albeit sporadically. The fact that he has other

available (yet perhaps seldom-used) avenues of obtaining corroboration means that it was reasonable

to ask Ali to produce such corroboration, rendering his explanation of unavailability inadequate. See

Dorosh, 398 F.3d at 383 (concluding that communication, for purposes of determining reasonable

availability, need not be “convenient, regular, or private” to be sufficient). At a minimum, Ali

should have reasonably explained why he was foreclosed from pursuing these other sources of

                                                 - 12 -
No. 12-4066
Ali v. Holder

information.     As he failed to do so, substantial evidence supports the IJ’s corroboration

determination.

                                              III.

       Given that substantial evidence supports both the adverse-credibility and lack of

corroboration determinations, Ali failed to meet his burden of proof for asylum, withholding of

removal, and CAT relief. See Mullaj v. Mukasey, 287 F. App’x 463, 467 (6th Cir. 2008). We

therefore DENY the petition for review.




                                             - 13 -